Citation Nr: 0702159	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Mary Anne Doyle, Attorney



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record after the case was 
returned to the Board discloses that not all of the 
development requested by the Board's July 2006 remand was 
accomplished. It has been held that compliance by the Board 
or the RO is neither optional nor discretionary. Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
assure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

The Board directed the RO to identify a qualified medical 
examiner to review the veteran's case file and determine 
whether the audiological test results a February 2005 VA 
examination can be reconciled with the results from a June 
2005 private audiological examination. The RO had an 
audiological test administered on the veteran in August 2006 
and the report of that test mentions the private audiological 
test, but does not attempt to reconcile the results of the VA 
and private tests. 




Accordingly, the case is REMANDED for the following action:

Following any additional development of 
the claim deemed appropriate by the RO, 
the RO will request that a qualified 
medical examiner review the veteran's case 
file and determine whether the 
audiological test results from the 
February 2005 and August 2006 VA 
examinations can be reconciled with those 
from the June 2005 private examination. If 
the examiner is unable to comment without 
resort to speculation, the examiner should 
so state. The veteran's claim folder, 
medical records, and a copy of this remand 
must be reviewed by the examiner, and the 
examiner must acknowledge receipt and 
review of the veteran's claims file in any 
report generated as a result of this 
remand. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


